United States SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2012 Commission File Number 0-20791 AMARILLO BIOSCIENCES, INC. (Exact name of registrant as specified in its charter) TEXAS 75-1974352 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4134 Business Park Drive, Amarillo, Texas 79110 (Address of principal executive offices) (Zip Code) (806) 376-1741 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [√ ] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (do not check if smaller reporting company) Smaller reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)[ ] Yes[√] No As of May 11, 2012 there were 73,554,897 shares of the issuer's common stock and 3,262 shares of the issuer’s preferred stock outstanding. 1 AMARILLO BIOSCIENCES, INC. INDEX PAGE NO. PART I: FINANCIAL INFORMATION ITEM 1. Financial Statements Balance Sheets– March 31, 2012(unaudited) and December 31, 2011 3 Statements of Operations – Three Months Ended March 31, 2012 and 2011 (unaudited) 4 Condensed Statements of Cash Flows – Three Months Ended March 31, 2012 and 2011 (unaudited) 5 Notes to Financial Statements (unaudited) 6 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk. 15 ITEM 4. Controls and Procedures 18 PART II: OTHER INFORMATION ITEM 1. Legal Proceedings 19 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 ITEM 3. Defaults Upon Senior Securities 19 ITEM 4. Submission of Matters to a Vote of Security Holders 19 ITEM 5. Other Information 19 ITEM 6. Exhibits…………… 19 Signatures 20 2 PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements Amarillo Biosciences, Inc. Balance Sheets March 31, December 31, Assets (unaudited) Current assets: Cash and cash equivalents $ $ Prepaid expense and other current assets Total current assets Property, equipment and software, net - 42 Patents, net Total assets $ $ Liabilities and Stockholders' Deficit Current liabilities: Accounts payable and accrued expenses $ $ Accrued interest - related parties Accrued expenses – related party Derivative liabilities Notes payable - Notes payable – related parties Notes payable – convertible, net - Total current liabilities Total liabilities Commitments and contingencies Stockholders' deficit Preferred stock, $0.01 par value: Authorized shares – 10,000,000 Issued and outstanding shares –3,262 at March31, 2012 and 1,700 at December 31, 2011 33 17 Common stock, $0.01par value: Authorized shares - 100,000,000 Issued and outstanding shares – 73,554,897 at March 31, 2012 and 71,559,789 at December 31, 2011 Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders’ deficit $ $ See accompanying notes to financial statements. 3 Amarillo Biosciences, Inc. Statements of Operations (Unaudited) Three months ended March 31, Revenues: Product sales $ $ Total revenues Cost of revenues: Product sales 96 Total cost of revenues 96 Gross margin Operating expenses: Research and development expenses Selling, general and administrative expenses Total operating expenses Operating loss ) ) Other income (expense): Gain on debt conversion - Change in fair value of derivatives ) ) Interest expense ) ) Other income - Net loss ) ) Preferred stock dividend ) ) Netloss applicable to common shareholders $ ) $ ) Basic and diluted net loss per average share available to common shareholders $ ) $ ) Weighted average common shares outstanding – basic and diluted See accompanying notes to financial statements. 4 Amarillo Biosciences, Inc. Condensed Statements of Cash Flows (Unaudited) Three months ended March 31, Net cash used in operating activities $ ) $ ) Cash from investing activities: Patent expenditures - ) Net cash used in investing activities - ) Cash from financing activities: Proceeds from issuance of note payable related party Payments on notes payable related party ) - Payments on notes payable ) - Proceeds from sale of convertible preferred stock Net cash provided by financing activities Net change in cash ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Cash paid for interest $ 27 $ Cash paid for income taxes $ - $ - Non-Cash Transactions Common stock issued for convertible debt $ $ - Preferred stock issued for notes payable related party and interest $ $ - Preferred stock issued for accrued dividends and interest $ $ - Reclassification of derivative liability to permanent equity $ $ - See accompanying notes to financial statements. 5 Amarillo Biosciences, Inc. Notes to Financial Statements (Unaudited) 1. Basis of presentation. The accompanying financial statements, which should be read in conjunction with the financial statements and footnotes included in the Company's Form 10-K for the year ended December 31, 2011 filed with the Securities and Exchange Commission, are unaudited, but have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation have been included.Operating results for the three months ended March 31, 2012 are not necessarily indicative of the results that may be expected for the full year ending December 31, 2012. 2. Financial Condition. Our viability as a company is dependent upon successful commercialization of products resulting from its research and product development activities. We plan on working with commercial development partners in the United States and in other parts of the world to provide the necessary sales, marketing and distribution infrastructure to successfully commercialize the interferon alpha product for both human and animal applications.Our products will require significant additional development, laboratory and clinical testing and investment prior to obtaining regulatory approval to commercially market our product(s). Accordingly, for at least the next few years, we will continue to incur research and development and general and administrative expenses and may not generate sufficient revenues from product sales or license fees to support its operations. The Company continues to pursue a broad range of financing alternatives to improve its financial condition. These alternatives may include the sale or issuance of a substantial amount of common stock, common stock warrants or stock options. These financing alternatives could require an increase in the number of authorized shares of the Company’s common stock and result in significant dilution to existing shareholders and, possibly, a change of control of the Company. 3. Common Stock.The shareholders have authorized 100,000,000 shares of voting common shares for issuance.On March 31, 2012, a total of 89,813,366 shares of common stock were either outstanding (73,554,897) or reserved for issuance upon exercise of options and warrants or conversion of convertible preferred stock (16,258,469).Common stock issuances in the first quarter of 2012 are as follows: Common Stock Issued in Q1 2012 Shares Issue Price Net Price Consultants plan – services $ $ Conversion – debt $
